
	
		I
		112th CONGRESS
		1st Session
		H. R. 2679
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Ms. Eshoo (for
			 herself, Mr. Lance, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reduce preterm labor and delivery and the risk of
		  pregnancy-related deaths and complications due to pregnancy, and to reduce
		  infant mortality caused by prematurity.
	
	
		1.Short titleThis Act may be cited as the
			 Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Reauthorization
			 Act or the PREEMIE Reauthorization Act.
		2.PurposesIt is the purpose of this Act to—
			(1)help reduce
			 preterm birth, associated disabilities of preterm birth, and deaths of babies
			 born preterm;
			(2)expand research
			 into the causes of preterm birth; and
			(3)promote the
			 development, availability, and use of evidence-based practices of care for
			 pregnant women at risk of preterm labor or other serious pregnancy-related
			 complications and for infants born preterm.
			3.Research and
			 activities at the national institutes of healthPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409K.Expansion and
				coordination of research relating to preterm labor and delivery and infant
				mortality
					(a)In
				generalThe Secretary, acting through the Director of NIH, shall,
				subject to the availability of appropriations, expand, intensify, and
				coordinate the activities of the National Institutes of Health with respect to
				research on the causes of preterm labor and delivery, tools to detect, prevent,
				or reduce prevalence of preterm labor and delivery, and the care and treatment
				of preterm infants.
					(b)Authorization of
				Clinical Research NetworksThere shall be established within the
				National Institutes of Health a multi-center clinical program (that shall be
				initially established utilizing existing networks) designed to—
						(1)investigate
				problems in clinical obstetrics, particularly those related to prevention of
				low birth weight, prematurity, and medical problems of pregnancy;
						(2)improve the care
				and outcomes of neonates, especially very-low-birth weight infants; and
						(3)enhance the
				understanding of DNA and proteins as they relate to the underlying processes
				that lead to preterm birth to aid in formulating more effective interventions
				to prevent preterm birth.
						(c)Trans-Disciplinary
				centers for preterm birth research
						(1)In
				generalThe Director of NIH shall, subject to appropriations made
				available to carry out this subsection, award grants and contracts to public
				and nonprofit private entities to pay all or part of the cost of planning,
				establishing, improving, and providing basic operating support for
				trans-disciplinary research centers for prematurity. Research supported under
				this subsection shall integrate clinical, public health, basic, and behavioral
				and social science disciplines together with bioinformatics, engineering,
				mathematical, and computer sciences to address the causes of preterm labor and
				delivery collaboratively.
						(2)EligibilityTo
				be eligible to receive a grant or contract under paragraph (1), an entity shall
				submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require, including, if
				appropriate, an assurance that the entity will coordinate with clinical
				research networks authorized in subsection (b).
						(3)ReportThe
				Director of NIH shall include in the report under section 402A(c) information
				on the activities of the trans-disciplinary research centers for prematurity
				under this subsection.
						(d)National
				educational campaign
						(1)EstablishmentThe
				Secretary, acting through the Surgeon General of the Public Health Service and
				in consultation with the Director of the Eunice Kennedy Shriver National
				Institute on Child Health and Human Development, shall establish and implement
				a national science-based provider and consumer education campaign on promoting
				healthy pregnancies and preventing preterm birth.
						(2)TargetingThe campaign established under paragraph
				(1) shall target women of childbearing age, high risk populations, ethnic and
				minority groups, individuals with a low socioeconomic status, obstetricians and
				gynecologists, nurse practitioners, certified nurse-midwives, certified
				midwives, and other health care
				providers.
						.
		4.Research and
			 activities at the centers for disease control and prevention
			(a)Epidemiological
			 studiesSection 3 of the Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Act (42 U.S.C. 247b–4f) is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Studies and
				Activities on Preterm Birth
						(1)In
				generalThe Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention, shall,
				subject to the availability of appropriations—
							(A)conduct ongoing
				epidemiological studies on the clinical, biological, social, environmental,
				genetic, and behavioral factors relating to prematurity;
							(B)conduct activities
				to improve national data to facilitate tracking the burden of preterm
				birth;
							(C)develop,
				implement, and evaluate novel methods for prevention to better understand the
				growing problem of late preterm birth;
							(D)conduct etiologic
				and epidemiologic studies of preterm birth;
							(E)expand research on
				racial and ethnic disparities as they relate to preterm birth; and
							(F)conduct ongoing
				epidemiological studies on the effectiveness of community based
				interventions.
							(2)ReportNot
				later than 2 years after the date of enactment of the PREEMIE Reauthorization
				Act, and every 2 years thereafter, the Secretary of Health and Human Services,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall submit to the appropriate committees of Congress reports concerning the
				progress and any results of studies conducted under paragraph
				(1).
						.
			(b)ReauthorizationSection
			 3(e) of the Prematurity Research Expansion and Education for Mothers who
			 deliver Infants Early Act (42 U.S.C. 247b–4f(e)) is amended by striking
			 2011 and inserting 2016.
			5.Research and
			 activities at the health resources and services administration
			(a)Telemedicine
			 demonstration project on high risk pregnanciesSection 330I of
			 the Public Health Service Act (42 U.S.C. 254c–14) is amended—
				(1)by redesignating
			 subsections (q) through (s) as subsections (r) through (t),
			 respectively;
				(2)by inserting after
			 subsection (p), the following:
					
						(q)Telemedicine
				demonstration project on high risk pregnancies
							(1)In
				generalThe Director shall award grants under this section to
				eligible entities to establish demonstration projects for—
								(A)the provision of
				preconception, antepartum, intrapartum, and obstetric services to high risk
				women of child bearing age remotely by obstetricians and gynecologists, nurse
				practitioners, certified nurse-midwives, certified midwives, or other health
				care providers using telehealth; and
								(B)for the conduct of
				educational activities regarding risk factors for preterm birth.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall submit an
				application to the Director at such time, in such manner, and containing such
				information as the Director my require.
							;
				and
				(3)in subsection (t)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(3)for grants under
				subsection (q), $1,000,000 for each of fiscal years 2012 through
				2016.
							.
					(b)Public and
			 health care provider educationSection 399Q of the Public Health
			 Service Act (42 U.S.C. 280g–5) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking subparagraphs (A) through (F) and inserting the following:
						
							(A)the core risk
				factors for preterm labor;
							(B)medically
				indicated deliveries before 39 weeks;
							(C)outcomes for
				infants born before 39 weeks;
							(D)risk factors for
				preterm delivery;
							(E)the importance of
				preconception and prenatal care;
							(F)smoking cessation,
				hypertension, and weight maintenance;
							(G)treatments and
				outcomes for babies born premature;
							(H)the informational
				needs of families during the stay of an infant in a neonatal intensive care
				unit;
							(I)preventable birth
				injuries if evidence-based strategies had been utilized;
							(J)depression;
				and
							(K)the use of
				progesterone;
							;
				and
					(B)by striking
			 paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively;
					(2)by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
					
						(c)Pilot
				program
							(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and the heads of other appropriate
				agencies, shall conduct (and report on) research studies and demonstration
				projects that test maternity care models that are designed to reduce the rate
				of preterm birth.
							(2)GrantsThe
				Secretary may carry out this subsection through the awarding of grants to
				eligible entities.
							(3)EligibilityTo
				be eligible to receive a grant under this section an entity shall—
								(A)be—
									(i)a
				hospital or hospital systems that utilizes evidence-based best practices;
				or
									(ii)a
				public or private nonprofit entity; and
									(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(4)TargetingIn
				awarding grants under this subsection, the Secretary shall give priority to
				projects in geographic areas with a demonstrated persistent high rate of
				preterm birth based on data from the National Center on Health
				Statistics.
							;
				and
				(3)in subsection (d),
			 as redesignated by paragraph (2), by striking 2011 and inserting
			 2016.
				6.Other
			 activities
			(a)Advisory
			 Committee on Infant Mortality
				(1)EstablishmentThe
			 Secretary shall establish an advisory committee known as the Advisory
			 Committee on Infant Mortality (referred to in this section as the
			 Advisory Committee).
				(2)DutiesThe
			 Advisory Committee shall provide advice and recommendations to the Secretary
			 concerning the following activities:
					(A)Programs of the
			 Department of Health and Human Services that are directed at reducing infant
			 mortality and improving the health status of pregnant women and infants.
					(B)Factors affecting
			 the continuum of care with respect to maternal and child health care, including
			 outcomes following childbirth and specifically preterm birth.
					(C)Strategies to
			 coordinate the various Federal, State, local, and private programs and efforts
			 that are designed to deal with the health and social problems impacting infant
			 mortality.
					(D)Implementation of
			 the Healthy Start program under section 330H of the Public Health Service Act
			 (42 U.S.C. 254c–8) and Healthy People 2020 infant mortality objectives.
					(E)Strategies to
			 promote the collection of improved linked maternal and infant perinatal
			 data.
					(F)Strategies to
			 reduce preterm birth rates through research, programs, and education.
					(3)Plan for HHS
			 preterm birth activitiesNot later than 1 year after the date of
			 enactment of this section, the Advisory Committee shall develop a plan for
			 conducting and supporting research education and programs on preterm birth
			 through the Department of Health and Human Services and shall periodically
			 review and revise the plan. The plan shall—
					(A)provide for a
			 broad range of research and educational activities relating to biomedical,
			 epidemiological, psychosocial, translational, and clinical activities,
			 including studies on racial and ethnic disparities in preterm birth
			 rates;
					(B)identify
			 priorities among the programs and activities of the Department of Health and
			 Human Services regarding preterm birth; and
					(C)reflect input from
			 a broad range of scientists, patients, and advocacy groups.
					(4)MembershipThe
			 Secretary shall ensure that the membership of the Advisory Committee includes
			 the following:
					(A)Representatives
			 provided for in the original charter of the Advisory Committee.
					(B)A representative
			 of the National Center for Health Statistics.
					(b)Patient Safety
			 Study and report
				(1)In
			 generalThe Secretary shall
			 designate an appropriate agency within the Department of Health and Human
			 Services to conduct a study on hospital readmissions of preterm infants.
			 Findings and recommendations resulting from such study shall be based on data
			 collected to address the following questions and such other related questions
			 which the Secretary and such designated agency deem important:
					(A)By State and by
			 health care system, what is the number and rate of inpatient readmission for
			 infants born preterm?
					(B)What are the
			 leading diagnoses at the time of inpatient readmission for preterm
			 infants?
					(C)What is the
			 average cost of treatment for preterm infant readmissions by diagnosis, by
			 health care system, and by State?
					(D)What percentage of
			 readmissions are preventable if evidence-based strategies had been
			 utilized?
					(E)What percentage of
			 treatment cost is attributable to preventable readmissions?
					(F)What is the source
			 of health insurance coverage for preterm infants who are readmitted, such as
			 through publicly funded programs (including the Medicaid program under title
			 XIX of the Social Security Act and the Children’s Health Insurance Program
			 under title XXI of such Act), private health insurance, and self payments of
			 uninsured individuals?
					(G)What
			 evidence-based interventions are effective in preventing readmission of preterm
			 infants, including measuring and reporting on quality of care and
			 outcomes?
					(2)Report to
			 Secretary and CongressNot later than 1 year after the date of
			 the enactment of this Act, the agency designated under paragraph (1) shall
			 submit to the Secretary and to Congress a report containing the findings and
			 recommendations resulting from the study conducted under such subparagraph,
			 including recommendations for hospital discharge and follow-up procedures
			 designed to reduce rates of preventable hospital readmissions for preterm
			 infants.
				(3)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this subsection, $1,000,000 for fiscal year 2012.
				
